McGoldrick, J.
Motion is denied. The court cannot on the pleadings in advance of a trial hold as a matter of law that the contract relied upon by plaintiff is such as to warrant a finding that it is void because of the claim of monoply and general restraint of trade. The rule laid down in the earlier cases cited by the movant in support of the motion is not conclusive authority for the application of the then existing rule to the present day conditions. The law to be applied to the contracts, the subject of this action, is a matter for the trial court after the facts are established to a certainty. Order signed.